Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.



Drawings
The drawings are objected to because in FIGs. 1-3 the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “connecting the CRPA interference suppression unit to a GNSS receiver by an existing coaxial cable, and a controller is connected to the coaxial cable, the controller uses the coaxial cable to conduct a bidirectional communication with the CRPA interference suppression unit" is indefinite for failing to clearly and distinctly set forth the subject matter.  The claim is directed to a method and the initial portion of the process includes the step of “connecting.”  However, the remaining portion of the claim is not particularly associated with a step of the method as written.
In claim 1, the language “receiving a GNSS signal is received” as well as “and has interference suppressed using the CRPA interference suppression unit” are grammatically improper. 
In claim 9, the preamble sets forth “an operating method,” however, the metes and bounds of such are not clearly and distinctly defined in the claim.
In claim 10, the language “a controller connected to said CRPA interference suppression unit by means of said coaxial cable and is prepared for a bidirectional communication with said CRPA interference suppression unit by means of said coaxial cable” is indefinite since the scope and meaning of “is prepared for a bidirectional communication” is not clearly and distinctly defined in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (5,955,987) in view of either one of Jeerage et al (7,212,921) or Jackson et al (10,809,384).
Murphy et al disclose a system and method for suppressing jammer interference and enhancing the navigation signal in a GPS receiver including six modules which can be combined in different ways for use with UAVs, cruise missiles, land vehicles, smart munitions, aircraft, surface vessels, complex UAVs, and satellites.  The GPS receiver 50 has a modular structure including an AJ antenna module 52, an AJ RF module 54, an AJ analog receiver module 56, and a digital receiver module 58 with distributed AJ and signal enhancement capabilities (7:41+). The AJ antenna module 52 may be omitted from the GPS receiver 50 and replaced by a conventional antenna, but it is included when higher level GPS receiver performance is  since the cable/transmission lines are not specifically identified as being the same cable/transmission line.
Jeerage et al disclose the conventionality of multiplexing power and signal data on a single cable, see sole figure, since it would be desirable to have a simpler and more efficient manner of transmitting power and data with respect to co-located devices, (e.g. 1:32+).  A single cable, exemplified as a coaxial cable, is provided that is operable to simultaneously supply DC power to the IMU and GPS antenna and to transmit and receive the GPS data and the IMU data by the processor.  The system may allow for commands sent from the first subsystem, comprising for example a processor for processing both GPS data and IMU data, a first filter for passing DC power, and a second filter for allowing GPS radio frequency energy and IMU data to pass, to the GPS antenna to command any GPS associated electronics for the purpose of 
Jackson et al disclose a method and apparatus for retrofitting legacy GPS/GNSS receivers.  In the embodiment of FIG. 2, a module 201 may be entirely powered by the legacy GPS receiver (i.e. GNSS receiver 203) industry-standard power-feed designed to drive the original C/A L1 antenna amplifier. This may alleviate the need for external power sources in the retrofit.  Thus, Jackson et al disclose the conventionality of deriving power for a retrofitted module from previously existing components in a communication therebetween via a bi-directional coaxial line 215 (e.g. 3:1+, 4:1+).  It is additionally taught to replace the legacy antenna as well (3:26+).  The transcode module may use a SAASM GPS receiver with the new military M-Code decoding capability, and re-transmit in legacy military P(Y) code for retrofitting legacy military GPS receivers to the latest GPS military coding standards to address spoofing/jamming (e.g. 6:40+).
It would have been obvious to one having ordinary skill in the art to modify Murphy et al by using a two-way communication link between components of GNSS antenna receiver assembly in view of the conventionality of such as taught by each of Jeerage et al and Jackson et al in order to provide power and commands to the various components of replaceable modules including the interference suppression modules and CRPA since it would be desirable to have a simpler and more efficient manner of transmitting power and data as set by the prior art.  The dependent claims are shown and/or are obvious modifications in the control of the CRPA or interference suppression of desired and undesired signals.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (DE102013109439) in view of either one of Jeerage et al (7,212,921) or Jackson et al (10,809,384).
Engel discloses in GNSS methods and systems that interference suppression is based on the use of variable antenna multiple antenna systems ("Controlled Radiation Pattern" or CRPA antennas). Among other things, already existing receivers or GNSS receivers can be retrofitted by a ballast in conjunction with a CRPA antenna and corresponding interference suppression. The connection between ballast and GNSS receiver can take place via the radio frequency (RF interface) of the GNSS receiver. By means of a CRPA antenna and by weighting the input data with corresponding filter coefficients, it is possible to generate spatial zeros in the direction of the interference signals, which is referred to as zero steering, which minimizes the influence of interfering signals. It is also possible to use filters, for example the implementation of an FIR filter for the suppression of narrow-band interference signals. The filtering of the FIR filter takes place in the time domain and not in the spatial domain as with a CRPA antenna. Due to the size limitation and the resulting low number of elements of a CRPA antenna, it may not be possible to form an arbitrary number of spatial zeros. Sometimes spatial and temporal filtering are combined. This is also known as space-time filtering or space-time adaptive processing (STAP).  Specifically, as shown, the system includes a group antenna front end 214 that provides a multi-channel digitized signal 216 corresponding to the number of antenna elements of the CRPA antenna 212; the signal 216 is sent to a noise/interference suppression module 218 that provides a multi-channel noise-reduced signal which is further connected to additional antenna control processing; a DAC 230 and up-converter 240 for generating an optimized and interference-reduced RF output signal; and an existing GNSS receiver for receiving the 
Jeerage et al disclose the conventionality of multiplexing power and signal data on a single cable, see sole figure, since it would be desirable to have a simpler and more efficient manner of transmitting power and data with respect to co-located devices, (e.g. 1:32+).  A single cable, exemplified as a coaxial cable, is provided that is operable to simultaneously supply DC power to the IMU and GPS antenna and to transmit and receive the GPS data and the IMU data by the processor.  The system may allow for commands sent from the first subsystem, comprising for example a processor for processing both GPS data and IMU data, a first filter for passing DC power, and a second filter for allowing GPS radio frequency energy and IMU data to pass, to the GPS antenna to command any GPS associated electronics for the purpose of interference rejection, managing a controlled reception pattern antenna, or improvement in anti-jam performance (e.g., 2:12+).
Jackson et al disclose a method and apparatus for retrofitting legacy GPS/GNSS receivers.  In the embodiment of FIG. 2, a module 201 may be entirely powered by the legacy GPS receiver (i.e. GNSS receiver 203) industry-standard power-feed designed to drive the original C/A L1 antenna amplifier. This may alleviate the need for external power sources in the retrofit.  Thus, Jackson et al disclose the conventionality of deriving power for a retrofitted module from previously existing components in a communication therebetween via a bi-directional coaxial line 215 (e.g. 3:1+, 4:1+).  It is additionally taught to replace the legacy antenna as well (3:26+).  The transcode module may use a SAASM GPS receiver with the new military M-Code decoding capability, and re-transmit in legacy military P(Y) code for 
It would have been obvious to one having ordinary skill in the art to modify Engel by using a two-way communication link between components of GNSS antenna receiver assembly in view of the conventionality of such as taught by each of Jeerage et al and Jackson et al in order to provide power and commands to the various components of replaceable modules including the interference suppression modules and CRPA since it would be desirable to have a simpler and more efficient manner of transmitting power and data as set by the prior art.  The dependent claims are shown and/or are obvious modifications in the control of the CRPA or interference suppression of desired and undesired signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vasilyuk et al (WO2017188836) discloses a system and method for a GNSS receiver wherein processing a navigational signal received by a GNSS antenna necessarily requires the consideration of various antenna characteristics. As such, a single GNSS receiver capable of connecting different type antennas needs to determine antenna type and obtain numerical values of antenna parameters. This may be facilitated by reading, just after the antenna has been connected, such numerical values from a memory (e.g., non-volatile memory) resident inside the antenna. In addition, a receiver's firmware must have the capability of adjusting/reprogramming sensors and/or the non-volatile memory module inside the antenna. This means that a two-way information transfer channel is required between the antenna and receiver [0010].  Vasilyuk et al 
Cohen et al (7,978,130) disclose a method of upgrading/retrofitting existing Global Navigation Satellite System (GNSS) user equipment.  The method and system include an L1 antenna 5 for receiving GNSS signals and which may be multiple antennas, which is connected to an integrated Nav-Com transceiver add-on module 2 which is connected via an existing serial interface to an existing GPS receiver in the form of DAGR 1, see for example FIG. 2. In general, the software provided in conventional GNSS user equipment may be readily changed in cooperation with the user equipment manufacturer to accommodate the higher precision inputs, enabling the existing equipment to easily be retrofitted to accommodate the upgrade.  A 
The following show the conventionality of inserting an interference suppression unit between a controlled radiation pattern antenna and a GPS/GNSS receiver.
Naylor et al (6,961,017)
Loegering (6,710,739) disclose an anti-jam vehicle navigation system comprising a CRPA antenna 32, an interference suppression unit 34, a controller 38/40/42 and a navigation unit 64/66.
McDowell (7,508,339) discloses the conventionality of an anti-jamming module to be inserted between a GPS antenna and GPS receiver.
The following also shows the conventionality of a bi-directional communication link between an antenna module integrating additional components and a GPS/GNSS receiver.  
Anklovitch (10,754,044) discloses the conventionality of a bi-directional link between a GNSS antenna and a GNSS receiver wherein the antenna module further includes additional components/sensors, see FIGs. 1A and 1B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646